ORMOND, J.
We shall not inquire whether a parol authority would be sufficient in any case to authorize the execution by an agent of a bond in the name of his principal, because in this case there was a ratification by the principal, of the act after it was done, with full knowledge of all the facts. The effect of such ratification is, in general, an admission that the agent had the necessary power to do the act. Much more so should this be the rule when, as in this case, those to be affected by it, are not in any manner connected with the act of the agent, or affected with knowledge of his want of authority. The consequence to them, is precisely the same as if the agent had been legally authorized to execute the bond. Their debt has been jeoparded, precisely as it would have been if the plaintiff had executed the bond in person, and this consequence has resulted, not from any trust reposed by them in the agent, but by the conduct of the plaintiff and his agent, for such he was, though informally authorized to act for him. In such a case, a ratification of the act, when done, with full knowledge of the facts, should have the same effect as if the agent had been duly authorized in the first instance.
But there are other considerations of an equitable nature, arising out of the proofs, equally, if not more conclusive against the relief sought by the bill. It appears that the plaintiff had received from Weir, the debtor, a sufficiency of ¿property to discharge the debt, and that with these means in his hands, he solicited indulgence, and promised to pay the judgment; and that Weir, the debtor, has absconded. Under such circumstances, he cannot ask a court of chancery to interpose, and relieve him from the payment of a judgment, which is in force against him, and which in equity and conscience he is bound to discharge. To aid him in this, would be to become accessory to the commission by him of a fraud, *535both on Weir and the judgment creditor, and the bill was correctly dismissed for this reason, if no other.
The rule is, that one partner may answer for the firm, and as it is not alledged that the facts were within the knowledge of the defendants, the implied admission from the judgment fro confesso, against one partner, would not dispense with proof of the facts upon which the equity depended, if it were admitted that in any case, the answer of one member of a firm, would not enure to the benefit of the firm. In addition, the defendant, Adrian, the surety of Weir, has the same interest in the controversy that the Dothards have, and he has answered the bill, and put in issue the facts upon which the relief is sought. Our conclusion upon the whole case is, that the decree must be affirmed.